MERWIN, J.,
(dissenting.) In considering the question whether the verdict for the defendant was properly directed, we are required to take that view of the evidence which is most favorable to plaintiff. Under the execution, the defendant took possession of the property,, and it was then his duty to deliver it to the plaintiff or to his order. The plaintiff, in September, gave him directions where and how to-deliver it, but they were not followed. If the defendant failed to-deliver as the writ required, he was liable to the plaintiff for the-damages sustained. Code, § 102. The statement in the return that the property was delivered to W. S. Waterman for the defendant therein was not conclusive as to the fact of such delivery, although the form of the return was dictated by the attorney. The evidence-would authorize the finding that the attorney, when he dictated this, return, supposed that the property had in fact been delivered by the sheriff to Mr. Waterman, and concerning this the sheriff was in a position to know more than the attorney did. If the attorney, on. this subject, acted under a mistake, it does not conclude the plaintiff any more than giving a receipt Would. It was open to explanation.. The rights of the sheriff as to his ability to deliver were not affected, as upon the evidence the jury might infer that the sheriff still had. control over the property. But it is argued that the defendant, at. the request of the plaintiff, in substance deputized Mr. Waterman to get the property, and that thereupon the defendant ceased to be-in any way liable, whether Waterman found the property or not. The process was not placed in the hands of Waterman. That was kept by the defendant, and returned. Waterman and the plaintiff" had therefore specially the right to rely on the correctness of the statements of the defendant in his letter of October 8th, .that the-property was in his possession, and was all at Austin’s except one-article at Ragan’s. Those statements nofibeing correct, can the defendant still say that he is released from all responsibility because-*561at the request of plaintiff he appointed Waterman to get the property together? The situation was somewhat peculiar. The property was in one part of the county and the sheriff was in another, while the plaintiff lived in another county and the plaintiff's attorney in still another. The property had been for some time, as the defendant stated, in his possession, though not in fact transported from the place where it was taken originally by the sheriff, and he wanted to know what to do with it. He had, upon taking it, left it in the custody of Austin, of whom it is apparent that the plaintiff and his attorney were somewhat suspicious. Prior to October 8th, the plaintiff had the right to call on the defendant for actual delivery of the property to him or his agent; and the question is whether it was the understanding of the parties that the giving of the direction to Waterman should relieve the defendant of all further responsibility, without reference to whether or not there should be a'ctual delivery to Waterman; or, on the other hand, was it the understanding and expectation that the defendant would deliver, or cause to be delivered, the property to Waterman, and, upon such delivery, the claim be satisfied? Neither of these propositions should, upon the evidence, be affirmed as matter of law. The question is not whether the defendant is liable for the acts or omissions of Waterman, and therefore within the purview of the cases cited by the learned counsel for the defendant. The question is back of that, and is whether the defendant has been discharged from the liability which was upon him just prior to the arrangement as to Waterman. Whether there was an arrangement to that effect, or whether there was a waiver by plaintiff of an actual delivery, were questions of fact for the jury to pass upon. If these views are correct, it follows that the case should have been submitted to the jury, and a new trial should therefore be granted.